OPINION — AG — ** CONSTITUTIONALITY ** WOULD THIS LANGUAGE VIOLATE THE CONSTITUTION, " THE RETIREMENT AND PENSION BOARD IS HEREBY AUTHORIZED TO INVEST SURPLUS FUNDS IN THE ' RETIREMENT AND PENSION FUND ' OF THE DEPARTMENT OF PUBLIC SAFETY IN UNITED STATES BONDS, OR BONDS ISSUED BY THE BOARD, COMMISSION, AGENCY OR INSTRUMENTALITY OF THE STATE OF OKLAHOMA TO FINANCE A SELF LIQUIDATING PROJECT, OR WHICH ARE PAYABLE FROM DEDICATED REVENUES OR FROM A SPECIAL FUND, WITH THE INTEREST THEREFROM TO ACCRUE TO AND BE DEPOSITED IN SAID FUND. THE STATE TREASURER SHALL BE THE CUSTODIAN OF ANY AND ALL SUCH BONDS PURCHASED BY SAID BOARD. " — THIS IS CONSTITUTION . . . THE SAID HOUSE BILL NO. 531 WOULD NOT, IF ENACTED, AUTHORIZE THE INVESTMENT OF SAID BONDS ISSUED BY MUNICIPALITY OR POLITICAL SUBDIVISION OF THE STATE (SUCH AS COUNTY), AND THE AG THEREFORE EXPRESSES NO OPINION AS TO WHETHER OR NOT A LAW PURPORTING TO CONFER SUCH AUTHORITY WOULD BE CONSTITUTIONAL. (FEDERAL FUNDS, FUNDS, INVESTMENTS, STATE AGENCY) CITE: 47 O.S. 381.11 [47-381.11], ARTICLE X, SECTION 23, ARTICLE X, SECTION 25 (RICHARD M. HUFF)